FULL TEXT
MIDDLETON, PJ.
This proceeding in error is dismissed under the authority of State v. Allen and State v. Williams, decided by the Supreme Court of this state on Decembei 28, 1927. This dismissal is made for the reason that the record shows that this proceeding was brought directly to this court from the Mayor’s Court of the city of Marietta, Ohio. We are of the opinion that under the provisions of Section 6 of Aiticle IV of the constitution of this state this court is without jurisdiction to hear and determine the complaint of the .plaintiff in error in this proceeding.
In the cases above cited the Supreme Court held that a justice of the peace is not a court of record and that the section of the constitution above leferred to does not confer jurisdiction upon the Court of Appeals to entertain an error proceeding direct from a justice of the peace. In the course of the opinion in said cases, which was delivered by Marshall, CJ., it is said:
“This conclusion necessarily results in inferentially overruling the case of Hein-inger v. Davis, mayor, 96 O. S. 205, because the jurisdiction of a mayor is defined to be that of a justice of the peace, and in all essential respects similar provisions are made for conducting judicial proceedings before a mayor.”
We rega d this language of the court as equivalent to a holding that the Court of Appeals is also without jurisdiction to entertain an error proceeding direct from a Mayor’s Court.
The petition in error is theiefore dismissed.
(Mauek and Thomas, JJ., concur.)